Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 11/12/20 was considered by the 
Examiner. 
Response to Arguments
Applicant’s arguments, see page 9, filed 1/5/21, with respect to the rejection(s) of claim(s) 1, 4-8, and 11-16 under Biak et al KR10-2017019193 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Biak et al (KR10-2017019193) in view of Cho et al (US20160344919).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 11 recites “wherein lengths in a width direction of the opposite sides of a non-connection portion of the magnet are different from each other” Is applicant claiming the size of non-connection portion?  Are the sides different sizes because it’s rectangular shaped? Is one side shorter than the other side?  Is applicant claiming the position of the magnet in relation to the detection member? The claim language is unclear as to the intended structural feature applicant is claimed. Thus, claims 5 and 11 are unclear and indefinite. 
Claims 5 and 11 will be examined as best understood by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al (KR10-20170109193-IDS reference) in view of Cho (US20160349919).
Regarding claim 1, Baik et al teaches a camera device actuator, comprising:
a magnet (410 or 420 or 430) disposed on a side surface of a lens carrier (200) disposed to be movable in an optical axis direction in an internal space of a fixed housing (300) (see figures 12-15, abstract, paragraphs 55-86);
a position detection member (410 or 420) disposed on the side surface of the lens carrier (200), connected to the magnet (430 via the holder of the magnets), and having a width in the optical axis direction that is less than a width of the magnet in the optical axis direction (see figure 15- dotted lines);
a driving coil (510) disposed opposite to and spaced apart from the magnet (430), on a panel (substrate 507) disposed on the housing(300); and
in the optical axis direction (in figure 15, in line perpendicular to the optical axis direction). In another embodiment, for example figure 17b, the sensing coils are arranged in line with each other in the optical axis direction.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature when placing sensing coils on a substrate in EM actuation and sensing system, since it would provide a more compact arrangement while providing the same functionality. Additionally, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  
However, Baik fails to a position detection member having a width in the optical axis direction that is less than a width of the magnet in the optical axis direction.
In the same field of endeavor, Cho teaches a camera device actuator, comprising: a magnet (320) disposed on a side surface of a lens carrier (220) 
Regarding claim 4, the camera device actuator of claim 1, wherein an intermediate point on the position detection member, along the width of the position detection member (410 or 420), is positioned on a same plane perpendicular to the optical axis together with intermediate points of the first sensing coil (522) and the second sensing coil (524), where the camera device actuator is in a non-driving state-see figure 15.
Regarding claim 5, the camera device actuator of claim 1, wherein the magnet (430)comprises a non-connection portion to which the position detection member is not connected, and a connection portion(via lens carrier) to which the position detection portion (410 or 420) is connected, wherein lengths in a width direction of the opposite sides of a non-connection portion of the magnet (430) are different from each other (the upward and down sides of the detection member and the magnet have different lengths).
Regarding claim 6, the camera device actuator of claim 1, wherein the width of the position detection member (410 or 420) is less than a width of the sensing coil (522,524) in the optical axis direction-see figures 12 and 15.
Regarding claim 7, Baik teaches the camera device actuator of claim 1, wherein a width of the driving coil (522 or 524) in the optical axis direction is less than the width of the magnet (430)-see figure 15.
Regarding claim 8, Baik teaches a camera device actuator, comprising:
a fixed housing (300) having an internal space (see figures 12 and 15; abstract and paragraphs 55-86);
a lens carrier (200) disposed to be movable in an optical axis direction in an internal space of the housing and accommodating a lens;
a magnet (410,420 or 430) disposed on a side surface of the lens carrier;
a position detection member (410 or 420) disposed on the side surface of the lens carrier, connected to the magnet (430), and having a width in the optical axis direction that is less than a width of the magnet in the optical axis direction-see figures 12 and 15;

a sensing coil (522 and 524) comprising a first sensing coil (522) and a second sensing coil (524) disposed on the panel (the substrate 507), spaced apart from and opposite to the positon detection member (410 or 420), and arranged in-line with each other in the optical axis direction (in figure 15, in line perpendicular to the optical axis direction),
wherein an intermediate point on the position detection member, along the width of the position detection member (410 or 420) is positioned on a same plane, perpendicular to the optical axis together with intermediate points of the first sensing coil (522) and the second sensing coil (524), when the camera device actuator is in a non-driving state-see figures 12 and 15. In another embodiment, for example figure 17b, the sensing coils are arranged in line with each other in the optical axis direction.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature when placing sensing coils on a substrate in EM actuation and sensing system, since it would provide a more compact arrangement while providing the same functionality. Additionally, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  
However, Baik fails to a position detection member having a width in the optical axis direction that is less than a width of the magnet in the optical axis direction.
In the same field of endeavor, Cho teaches a camera device actuator, comprising: a magnet (320) disposed on a side surface of a lens carrier (220) disposed to be movable in an optical axis direction in an internal space of a fixed housing (100); a position detection member (810)disposed on the side surface of the lens carrier (22), connected to the magnet (via holder of magnets), and having a width in the optical axis direction that is less than a width of the magnet in the optical axis direction (see figure 1 and 2); a driving coil (310) disposed opposite to and spaced apart from the magnet (320), on a panel(400) disposed on the housing; and a sensing element (800) spaced apart from and opposite to the position detection member (810). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a position detection member of smaller width than the magnet, since it would provide a functionally equivalent position detection in a compact camera module. 

Regarding claim12, see Examiner’s notes in claim 6.
Regarding claim13, see Examiner’s notes in claim 7.
Regarding claim 14, the camera device actuator of claim 8, wherein the position detection member (410 or 420) is positioned biased towards one edge of the magnet (430) from an intermediate point of the magnet in a width direction of the magnet, and is connected to the magnet (via the magnet holder).
Regarding claim 15, Baik teaches a camera device actuator, comprising:
a magnet (430) disposed on a lens carrier (200) and configured to move in an optical axis direction within a fixed housing (300) - see figures 12 and 15; abstract and paragraphs 55-86);
a position detection member (410 or 420) disposed adjacent to the magnet (430) on the lens carrier (200) and having a width in the optical axis direction that is less than a width of the magnet (430) in the optical axis direction-sees figure 12 and 15;
a driving coil (510) facing and spaced apart from the magnet (430), and disposed on a panel (substrate 507) disposed on the housing (300); and
a sensing coil facing (522,524) and spaced apart from the magnet (430), and disposed on the panel (substrate 507), wherein the sensing coil comprises a first sensing coil (522) and a second sensing coil (524) spaced apart from the first in the optical axis direction. In another embodiment, for example figure 17b, the sensing coils are arranged in line with each other in the optical axis direction.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature when placing sensing coils on a substrate in EM actuation and sensing system, since it would provide a more compact arrangement while providing the same functionality. Additionally, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  
However, Baik fails to a position detection member having a width in the optical axis direction that is less than a width of the magnet in the optical axis direction.
In the same field of endeavor, Cho teaches a camera device actuator, comprising: a magnet (320) disposed on a side surface of a lens carrier (220) disposed to be movable in an optical axis direction in an internal space of a fixed housing (100); a position detection member (810)disposed on the side surface of 
Regarding claim 16, the camera device actuator of claim 15, wherein the width of the detectable member (410 or 420) is less than a width of the sensing coil (522 or 524) in the optical axis direction (see figure 15).

Claims 2-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al (KR10-20170109193-IDS reference) in view of  Cho et al (US2016/0344919), further in view of Cheong et al (US20150246453).
Regarding claims 2, 3, 9 and 10, the  Baik- Cho combination fails to specifically disclose the camera device actuator of claim 1, further comprising a yoke disposed on a second surface of the panel that is opposite to a first surface of the panel facing the magnet.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US20160344919) teaches a cameral module with different magnet sizes attached to the lens carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH